TO BE PUBLISHED

Snpreme Tilurf of Bex_._;cHN A H:,

2017~sc-000022-KB ©ATEG zero ld.`» dem.bc

 

 

 

KENTUCKY BAR ASSOCIATION l MOVAi\IT

v. ` IN sUPREME coURT '
FRANKLIN s. YUDKIN l =RESPONDENT

OPINION AND ORDER'
Franklin Yudkin is a member of the Kentucky Bar Association.1 The

Indiana Suprer`ne lCourt Susp'ended him from the practice of law for a period
not-less than 90 days, without automatic reinstatement, beginning Dec_ember
8, 20 16.

As a consequence of the India_na suspension, the KBA has moved for this d
Court'to' order Yudkin to show cause, if he has any, Why he should not be
suspended from the practice of law for 90 days, consistent with the published _
order entered by the Indiana Supreme Court on October 25, 2016. And Yudlcin
has responded to the KBA’s motion by'requesting that reciprocal discipline not

be imposed in Kentucky. But under SCR 3.435, Yudkin is subject to identical `

 

1 His K.BA member number is 79590 and he was admitted to practice law in
the Commonwealth as of August 1, 1970.

‘ 2

\\

discipline within the Commonwealth unless the exception in SCR 3.434{4-)(b)2
applies.
Yudkin’s law practice primarily centers on representing creditors in _

collection cases`. In the case that culminated in his Indiana suspension, Yudlcin

_ was representing US Bank against a pro se defendant named Imbody. Yudkin

_ attained a $25,000 judgment against Imbody. After the judgment, Imobdy filed

a motion to correct an error. Yudkin' represented to the Indiana trial court in
multiple pleadings and _later on appeal that Yudlcin’s motion was not timely
filed. This misrepresentation resulted in an erroneous decision by the trial and
appellate court. Upon rehearing, the appellate court ultimately reversed the
trial court’s denial of the motion to correct error.

Imbody then hired an attorney to investigate any claim that he might
have against Yudkin for misleading the court. This eventually led to Yudkin
filing a defamation claim in federal court against both Imbody and his lawyer,
seekingmore than $500,000 in damages. The suit was later dismissed by the
federal court. \ -

Lastly, the disciplinary investigation in Indiana found that Yudkin
“selectiv_ely quoted the language of Trial Rule 59(C) in a matter that ‘

inaccurater suggested [Imbody’s [motion to correct error] would have been

` untimely regardless of whether it have been filed on April 29 or May 2.”

As a result of these actions, the Indiana Supreme Court in a published

order found three different violations of the Indiana Professional Conduct

Rules :

 

2 SCR 3.435(4}{b) [“...that misconduct established warrants substantially
different discipline in this State.”).
_ 3

39

¢ Rule 3. 1 [asserting a position for which there is no non-frivolousbasis in
law or fact (same substantively as Kentucky’s SCR 3.130[3. 1)); `

0 Rule 3.3(a)(1.) (lcnowingly making a false statement of factor law to a
tribunal or failing to correct false statements of fact or law) (same
substantively as Kentuclcy’s SCR 3.130(3.3)(a)(1))§ and

o Rule 8.4(c)1(enhgaging in conduct involving dishonesty, fraud, deceit or
misrepresentation (same as Kentucky’s SCR 3.130(8.4)(0)).

Upon_consideration of the KBA’s motion and Yudkin’s response, we

' cannot say that his conduct, which consisted of affirmatively misrepresenting

facts to the trial court and the appellate court, and the sanction imposed ‘by

the Indiana Supreme Court would “warrant substantially different discipline in

- this State.” Yudkin_purposely mislead both .t'he trial court and the appellate

court in Indiana. Furthermore, in response to Imbody’s reasonable interest in

exploring a possible claim against Yudkin, Yudldn instituted what has been

termed a frivolous lawsuit that was dismissed by a federal district court.
Yudkin has failed to provide a legally sufficient reason why this Court

should not impose reciprocal discipline concurrent with that imposed in

Indiana. Accordingly, this Court ORDERS that Franklin Yudlcin’s license to

practice law in the Commonwealth of Kentucky is suspended for a period not

q

less than 90 days, beginning December 8, 2016.

l

at

1)

2)

3)

4)

Accordingly, the Court ORDERS:

Franl